Title: To Thomas Jefferson from James Bowdoin, 25 March 1805
From: Bowdoin, James
To: Jefferson, Thomas


                  
                     Boston Mar. 25th. 1805.
                  
                  I cannot resist, Sir, the disposition which I feel of writing to you, from the renewed instance of your politeness & condescension, in readily dispensing with my attendance at Washington, from motives, which refer to my Health: this indulgence, rather than to accept of my Resignation, demands from me my most respectful acknowledgments; and you will permit me upon the occasion to present you with my sincere thanks for the favour.
                  From the desire I had to fullfill your expectations & to pay my respects to you, I put myself too forward at several times when in a State of convalescence; & thereby greatly retarded my general Recovery: and perhaps it is owing to this circumstance exclusively, that I cannot now have the pleasure to visit Washington, and that I shall be obliged to wait for my instructions here. Conceiving the outlines of my mission to be now settled, I shall avail myself of the first suitable vessell, which I can procure to take me & my family to Spain; and I calculate to be in compleat Readiness to embark by the 1st. of may & certainly not to exceed the tenth; it being understood that a suitable vessell can be had, of which I am told, there is no doubt: if I embark at that time, I think, I may safely calculate upon being at Madrid, by the 1st. of July. Mr. Madison has suggested to me, that the Events of Mr. Munroe’s special mission to Madrid are not yet known in the U.S. & that he has rec’d no advices from him since Octo. last, when he was at Rotterdam; from which circumstance it may happen, that I may meet Mr. Munroe before he may have quitted Madrid, & thereby become acquainted (minutely) with his negociations, whether successful or not: if to this circumstance be added the extreme heat of the climate of Spain in the months of July & August wch. render travelling in those months almost impracticable, I ought to urge my departure as much as possible: I could wish for Letters of introduction from the spanish & french ministers, if they have acquaintances at Madrid; & likewise a general letter to the Consuls of the United States in the different ports of Spain to afford me any assistance in their power to facilitate my Journey to Madrid. I have had the ports of Lisbon, Coruna, St. Andero & Cadiz severally recommended to me, but from the best intelligence I can collect from Books & personal information, I think St. Andero would be the best port to proceed to, & after that either Lisbon or Coruna: but I must have some reference to the destination of the vessell, on which I may embark. Be assured Sir to find in me a heartfelt disposition to promote the public interest, & the success of your administration, as well as to extend your personal fame & honour, from a conviction of its propriety.—Will you permit me to make you a tender of my services in procuring for you any Specimens of the arts, either in Sculpture or painting: & although I am no adept, yet from having been in Italy & having viewed the works of the best masters, if you would entrust me with your commissions, I would execute them in the best manner in my power. Accident having thrown in my way a handsome peice of modern Scupture, a Cleopatra copied & reduced from the ancient one now at Paris, which for many years lay at the Palace of Belvidere at Rome, as I think it for the fineness of its marble & the neatness of its workmahship & finishing, among the best of the modern peices of Scupture, you will much oblige me, if you will do me the favour to accept it & to place it in a corner of your hall at Monticello; for which purpose I shall take the liberty of shipping it to you by the first convenient opportunity. I was told it was purchased of a french Commissary in Italy, who wanted money; & that it had been taken from the apartments in the vatican, which were built by Pope Ganganelli Clement the 14th., who was liberal as a Pope, & distinguished as a man of Taste & Learning. With Sentiments of grateful attachment I have the honour very respectfully to subscribe myself 
                  Sir, Your devoted & ob. Serv.
                  
                     James Bowdoin 
                     
                  
               